FRANK, RICHARD H., Associate Judge.
Johnnie Roberson has appealed from his convictions and sentences for attempted second degree murder with a firearm and aggravated battery with a firearm. We have considered all of his contentions and have concluded that only one has merit. In sentencing the defendant to consecutive sentences of twenty and fifteen years, the trial judge exceeded the permitted range of seven to twenty-two years without stating written reasons for departure. We find no merit in the state’s argument that the judge did not know he was imposing a guidelines departure sentence. Therefore, upon remand the trial court must sentence the defendant to a term within the guidelines permitted range. Pope v. State, 561 So.2d 554 (Fla.1990).
Accordingly, we affirm Roberson’s convictions but reverse the sentences and remand for resentencing within the guidelines.
GLICKSTEIN, C.J., and GARRETT, J., concur.